Title: To Thomas Jefferson from Abraham Bradley, Jr., 8 September 1808
From: Bradley, Abraham, Jr.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     General Post Office September 8. 1808
                  
                  Mr. Wheaton informs me that he has already furnished you with a copy of the award in his case, which renders it unnecessary for me to transmit another.
                  I have inclosed a statement of his account, made out conformable to the award by which it appears that there is a balance of two thousand and three dollars & fifty two cents due from him to this office: And I this day offered to withdraw the suits & to comply with the other parts of the award on condition that he would pay or secure payment of the balance, but this he declined.
                  The award cannot be the ground of a judgement with the court, it not being made conformable to the rule of reference, without a special authority from the parties. this I offered to make & sign attaching the account to the award, but he also refused.
                  One of the questions submitted to the arbitrators was the distance between this city & Coweta (but the difference between our estimations is only on that part of it which lies between Appalatchy & Coweta) he makes the distance 35 miles greater than it is stated in our printed account. This question they did not determine. I am not satisfied that either of the estimations is correct but offered to abide by the reputed distance as it should be certified by either Col. Hawkins, Genl. Merriweather or Mr. Swan Harden. The latter is his friend  & superintended opening the road. But he refused to admit any other than his own estimate.
                  Mr. Wheaton informs me that his application to you was merely to have the penalty remitted. At foot I have noted an estimate by which it appears that he will have received a profit on all the contracts of 3,933.82 when he repays the balance stated in the inclosed account, which (the time being less than ¾ of a year) is at the rate of 5868 dollars a year. It was proved to the referees that Mr. Wheaton declared repeatedly to his subcontractors that the penalties were mere bugbears  & that they would not be exacted if they performed in ten days what he and they contracted to do in five. If this small amount of penalties which the referees have left for us to exact are remitted, his saying would prove true & of whom could we ever exact penalties? Indeed what surety could we have that any contract would be performed. I do not recollect an instance (& I have been employed in this office sixteen years) in which a contractor has been so grossly delinquent, & yet we have exacted penalties. 
                  I have the honour to be with much respect your obedient servant
                  
                     Abraham Bradley junr 
                     
                  
                  
                     
                        
                           
                              Amount of pay Washington to Appalatchy July 11. 1806 to March 31. 1807—
                              8001:68
                              
                           
                           
                              Expences of his establishment same time
                              2,667.23
                              
                              
                           
                           
                              Penalties deducted by Postmaster General
                              
                                 2,668.94
                              
                              
                                 5336:17
                              
                              2,665:51
                           
                           
                              Profit allowed by referrees on the other contracts
                              1,268:31
                           
                           
                              
                                  Total profit on the contracts commencing July 11. & Octr 1. 1806 & ending March 31. 1807
                              3,933:82
                           
                        
                     
                  
               